Citation Nr: 0708770	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in November 2003 and March 2006 when it was 
remanded for additional development.


FINDING OF FACT

The veteran's right (major) shoulder disability is manifested 
by X-ray findings of arthritis and a retained shell fragment, 
as well as limitation of motion; more than moderate muscle 
group (MG) III injury is not shown, and he is able to lift 
his right arm above the shoulder level.


CONCLUSION OF LAW

A combined rating in excess of 30 percent is not warranted 
for the veteran's service-connected right shoulder 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5019, 5201, 5202, 5203, 5303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letters dated in 
January 2002 and March 2004.  Although he was provided 
complete VCAA notice subsequent to the March 2002 rating 
decision appealed, he is not prejudiced by such notice timing 
defect.  He was notified of VA's duties to notify and assist 
in the development of the claims.  Both letters explained the 
evidence necessary to substantiate his claim for increased 
rating and the evidence VA was responsible for providing, and 
the March 2004 letter explained the evidence he was 
responsible for providing.  The March 2004 letter (at page 3) 
also specifically advised the veteran to submit any pertinent 
evidence in his possession.  Furthermore, in a May 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He has had ample time to respond/supplement 
the record.  The claim was re-adjudicated after all essential 
notice was given.  See November 2006 supplemental statement 
of the case (SSOC).  

Regarding the duty to assist, the RO arranged for VA 
examinations to evaluate the veteran's right shoulder 
disability.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  

Accordingly, the Board will address the merits of the claim.



II.  Criteria, Factual Background, Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The rating schedule provides specific guidelines for rating 
gunshot wound muscle injuries.  Specifically, 38 C.F.R. § 
4.56 describes the characteristics of slight, moderate, 
moderately severe, and severe injuries.  Significantly here, 
a moderate injury is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shell fragment, without explosive 
effect, residuals of debridement, or prolonged infection.  
Objective findings include small entrance/exit scars some 
loss of deep fascia or muscle substance, or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  A moderately severe 
injury is characterized by a deep penetrating or through and 
through wound by a small high velocity missile or large low 
velocity missile with debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  
Objective findings include entrance/exit scars indicating 
track of missile through one or more muscle groups.  
Indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistence of muscles compared to 
sound side.  Tests of strength and endurance demonstrate 
positive evidence of impairment.

Injuries to Muscle Group III are evaluated under Code 5303 of 
the Rating Schedule.  Muscle Group III includes the deltoid 
and pectoralis major I (clavicular), and has the function of 
elevation and abduction of the arm to the level of the 
shoulder; acting with 1 and 2 of Group II in forward and 
backward swing of the arm.  A rating of 40 percent is 
warranted where the evidence shows severe injury of the 
dominant side; a 30 percent rating is warranted for 
moderately severe injury; a 20 percent rating is warranted 
for moderate injury.  38 C.F.R. § 4.73, Code 5303.

Code 5019, bursitis, provides for a rating based on 
limitation of motion under the diagnostic codes applicable to 
the affected body part.  38 C.F.R. § 4.71a, Code 5019.  If 
limitation of motion is present, but noncompensable, a rating 
of 10 percent is for application for each major joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the major arm at the shoulder level 
warrants a 20 percent rating.  Where motion is limited to 
midway between the side and shoulder level, a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The veteran's service medical records show that he sustained 
a strain of the right shoulder in September 1967.  The 
service medical records also show that the veteran sustained 
a shrapnel wound in the right shoulder in May 1968.  A June 
1969 VA examination revealed an entry wound on the lateral 
side of the right upper arm over the mid-portion of the 
deltoid muscle and bursa.  X-rays showed two retained shell 
fragments below the neck of the humerous.  

In May 2001 the veteran submitted a claim, in pertinent part, 
for an increased rating for his service-connected right 
shoulder, rated 20 percent for residuals of a shrapnel wound 
with retained fragments, and noncompensable for residuals of 
strain.

A February 2002 VA examination report notes the veteran's 
complaints of periodic shoulder pain.  He reported that his 
job required him to do overhead work, but this was hard for 
him to do because of the pain and weakness in his shoulder.  
He also reported that he was able to throw a ball.  
Examination of the right shoulder revealed no tenderness.  
Abduction was 140 degrees; adduction was 45 degrees, flexion 
was 180 degrees; extension was 40 degrees; internal rotation 
was 120 degreed and internal rotation was 20 degrees.  The 
impression was bursitis with decreased range of motion.

By rating decision in March 2002, the RO recharacterized the 
veteran's service-connected residuals of strain as bursitis, 
and granted an increased 10 percent rating, effective May 21, 
2001.  Thereafter, the veteran appealed the ratings assigned.

A September 2005 VA examination report notes the veteran's 
complaints of an aching right shoulder that he had trouble 
laying on.  He reported that he had not seen any doctors for 
his right shoulder problems since service.  He also reported 
that he had trouble throwing a ball.  The examiner noted that 
during the pre-examination interview, the veteran sat with 
his arms overhead and his hand behind his head; this caused 
no obvious distress for the veteran.  The veteran was noted 
to be right-handed.  Examination revealed no atrophy or 
fasciculations.  Shoulder range of motion was full without 
any crepitance.  Active abduction was 165 degrees, flexion 
was 165/170 degrees, extension was 40 degrees, external 
rotation was 85 degrees, and internal rotation was 40 
degrees.  Motor strength was 5/5.  There was some tenderness 
over the AC joint.  X-rays revealed a normal glenohumeral 
joint.  A shrapnel shard measuring three by two millimeters 
was noted inferior to the shoulder joint by about 2.5 
centimeters on the AP projection.  There was no evidence of 
bony injury from this shrapnel.  The AC joint was in normal 
position; it was slightly prominent over the distal clavicle 
and there was mild osteoarthritis at the site.  The diagnosis 
was mild right AC joint osteoarthritis.  The examiner noted 
that the veteran had no shoulder weakness, excess 
fatigability, or incoordination of movement.  Range of motion 
was full, with the exception of a five degree loss of 
flexion.  The examiner noted that there was no evidence of AC 
joint separation.  The examiner noted that the veteran was 
working pretty much full time in a manual occupation.

A July 2006 VA examination report notes the veteran's 
complaint that his right shoulder pain has gotten worse over 
the past 10 years.  The veteran denied seeing any doctors or 
receiving any treatment for his right shoulder disability 
since service.  He reported that he was unable to throw a 
ball or throw darts because of his right shoulder pain.  He 
complained of pain with external rotation, intermittent 
aching, decreased right shoulder strength and an inability to 
work overhead.  He denied flare-ups, but indicated that he 
had an increase in achiness with weather changes.  He denied 
losing any work because of his right shoulder problems.  He 
reported no fatigability, incoordination, or difficulty with 
repeated use.  Examination of the right shoulder revealed 
range of motion of: flexion from 0 degrees to 170 degrees; 
abduction from 0 degrees to 170 degrees, with pain after 
crossing the horizontal; 80 degrees of external rotation, 
with pain beginning at 45 degrees; and 80 degrees of internal 
rotation.  The veteran was able to complete range of motion 
testing without difficulty, and could complete five arm 
raises without difficulty.  On motor testing, the veteran 
gave the appearance of some weakness with abduction and 
external rotation against resistance.  However, the arm was 
strong in all ranges of motion, grip was equal and strong, 
and there was no sign of atrophy.  There was no tenderness to 
the AC joint on palpation; however, there was tenderness in 
the anterior aspect of the joint to thumb pressure.  There 
was no deformity of the AC joint.  X-rays revealed an 
essentially normal shoulder with mild degenerative changes in 
the AC joint.  A small metallic fragment was noted inferior 
to the AC joint, probably in the pectoralis major muscle.  It 
was not felt that the course of the fragment involved any 
bone.  The assessment was bursitis and shrapnel wound of the 
right shoulder.  The examiner opined that the veteran has no 
significant loss of motion in the shoulder regardless of the 
diagnosis; however, he does have painful motion with external 
rotation and elevation, beginning at 90 degrees.  The 
examiner also opined that the veteran's retained shell 
fragment was so small that it did not interfere in any way 
with muscle function.  Any symptoms the veteran had were 
attributed to the bursitis, rather than the shrapnel wound.

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his right shoulder disability.  

The current combined rating for the veteran's service 
connected right shoulder disability is 30 percent, based on a 
formulation of a 10 percent rating for bursitis and a 20 
percent rating for residuals of a shrapnel wound with 
retained fragments. See 38 C.F.R. § 4.25.  A 20 percent 
rating for residuals of a shrapnel wound with retained 
fragments has been in effect for more than 20 years, and such 
rating is protected.  See 38 C.F.R. § 3.951(b).

As for bursitis, a rating higher than 10 percent may be 
established by showing either: limitation of motion of the 
major arm at the shoulder level; malunion of the major 
humerus with moderate deformity; nonunion of the major 
clavicle or scapula with loose movement; or dislocation of 
the major clavicle or scapula.  See Codes 5201-5203.  VA 
examination reports dated in 2002, 2005 and 2006 note no 
findings of malunion, deformity, or dislocation; therefore 
rating under Codes 5202, 5203 would not be appropriate.  
Moreover, VA examinations in 2002, 2005 and 2006 showed that 
right shoulder flexion was between 165 degrees and 180 
degrees, and abduction between 140 degrees and 170 degrees.  
In September 2005, a VA examiner noted that there was no 
right shoulder weakness, excess fatigability, or 
incoordination of movement.  In July 2006, a VA examiner 
reported that there was pain with abduction only after 
crossing the horizontal.  The July 2006 VA examiner also 
noted that the veteran was able to complete five arm raises 
without difficulty, and that there was no reported 
fatigability, incoordination, or difficulty with repeated 
use.  Therefore, a rating greater than 10 percent under Code 
5201is not warranted.  

Regarding residuals of a shrapnel wound, a July 2006 VA 
examiner noted that the veteran's retained shell fragment was 
small and did not interfere in any way with muscle function.  
Notably, there was no bony involvement.  Any symptoms the 
veteran had were attributed to the bursitis, rather than the 
shrapnel wound.  Certainly, disability attributable to 
residuals of a shrapnel wound fall far short of the 
requirements for a 30 percent rating for moderately severe 
injury (a deep penetrating or through and through wound by a 
small high velocity missile or large low velocity missile 
with debridement, prolonged infection, or sloughing of soft 
parts and intermuscular scarring, with objective findings 
including: entrance/exit scars indicating track of missile 
through one or more muscle groups; indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistence of muscles compared to sound side; and tests of 
strength and endurance demonstrating positive evidence of 
impairment.)  Hence, more than moderate MG III injury is not 
shown, and there is no basis for a rating in excess of 20 
percent under Code 5303.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher rating for the right shoulder disability.  
The preponderance of the evidence is against this claim.


ORDER

A combined rating in excess of 30 percent for right shoulder 
disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


